 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 4284 
 
AN ACT 
To extend the Generalized System of Preferences and the Andean Trade Preference Act, and for other purposes. 
 
 
1.Extension of Generalized System of PreferencesSection 505 of the Trade Act of 1974 (19 U.S.C. 2465) is amended by striking December 31, 2009 and inserting December 31, 2010.  
2.Extension of Andean Trade Preference Act 
(a)ExtensionSection 208(a) of the Andean Trade Preference Act (19 U.S.C. 3206(a)) is amended in paragraphs (1) and (2) by striking December 31, 2009 each place it appears and inserting December 31, 2010.  
(b)Treatment of certain apparel articlesSection 204(b)(3) of the Andean Trade Preference Act (19 U.S.C. 3203(b)(3)) is amended— 
(1)in subparagraph (B)— 
(A)in clause (iii)— 
(i)in subclause (II), by striking 7 succeeding 1-year periods and inserting 8 succeeding 1-year periods; and  
(ii)in subclause (III)(bb), by striking and for the succeeding 2-year period and inserting and for the succeeding 3-year period; and  
(B)in clause (v)(II), by striking 6 succeeding 1-year periods and inserting 7 succeeding 1-year periods; and  
(2)in subparagraph (E)(ii)(II), by striking December 31, 2009 and inserting December 31, 2010.  
(c)ReportSection 203(f)(1) of the Andean Trade Preference Act (19 U.S.C. 3202(f)(1)) is amended by striking April 30, 2003 and inserting June 30, 2010.  
3.Customs user feesSection 13031(j)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(j)(3)) is amended— 
(1)in subparagraph (A), by striking February 14, 2018 and inserting May 14, 2018; and  
(2)in subparagraph (B)(i), by striking February 7, 2018 and inserting June 7, 2018.  
4.Time for payment of corporate estimated taxesThe percentage under paragraph (1) of section 202(b) of the Corporate Estimated Tax Shift Act of 2009 in effect on the date of the enactment of this Act is increased by 1.5 percentage points.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
